Case 1:15-cr-00095-WFK Document 423 Filed 10/09/19 Page 1 of 1 PageID #: 2240




LAWRENCE MARK STERN, Attorney at Law
            100 Hudson Street, #6A, New York, New York 10013
                   212-925-6863 fax 212-925-6850 lmstern@verizon.net
____________________________________________________________________________

                                               October 9, 2019

Hon. William F. Kuntz
United States District Court
Eastern District of New York
225 Cadman Plaza East                  Re: US v. Juraboev, et.al.
Brooklyn, NY 11201                     Azizjon Rakhmatov, defendant
                                              15-95 WFK


Dear Judge Kuntz,

        This letter requests the Court’s intervention with the Metropolitan Correctional Center
to obtain medical treatment for Mr. Rakhmatov. He is suffering from two painful and disabling
conditions, which, despite his pleas for help and my telephone calls to the Legal Department of
MCC, have not been adequately addressed at the MCC.

       He has four teeth which are causing him pain. He was told by an MCC dental staff
person that he needs root canal on one of those teeth, but could not receive that treatment at the
MCC. No attention has been given to the other three painful teeth. The Legal Department told
me weeks ago that they conveyed my concerns to the relevant department but have not had a
reply.

        Mr. Rakhmatov’s second painful condition is blockage of his sinuses and nasal
passages, apparently due to allergies. I have observed that he cannot breathe through his nose.
He was given some pills at MCC which did not help. He asked for Claritin, an over the counter
effective allergy medication, but was told that the MCC does not provide it.

         I believe that Mr. Rakhmatov should not have to suffer physical pain, the possible loss
of his teeth, and the impairment of his breathing, in addition to his confinement, and ask the
Court to intervene on his behalf. It may be that a telephone call from chambers to the Warden
would be enough to get Mr. Rakhmatov the treatment he needs. Otherwise, I enclose a proposed
order to the Warden directing the appropriate treatment.

       Thank you for your attention.

                                             Respectfully,

                                             S/Lawrence Mark Stern
                                             LAWRENCE MARK STERN
                                             Attorney for Defendant
cc:    Douglas Pravda, AUSA
